Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 1 of 15 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)


                                                    )
KEMESHA DELISSER, M.D.                              )
5027 Road K.8 NE                                    )
Moses Lake, Washington 98837                        )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )
                                                    )
PHYSICAL MEDICINE ASSOCIATES, LTD.                  )       C.A. No. _________
 d/b/a NATIONAL SPINE                               )
 AND PAIN CENTERS, LLC                              )
3803 North Fairfax Drive, Suite 400                 )
Arlington, Virginia 22203                           )
                                                    )
Serve: Corporation Service Company                  )
       100 Shockoe Slip, 2nd Floor                  )
       Richmond, VA 23219                           )
       Registered Agent                             )
                                                    )
               Defendant.                           )
                                                    )

                                         COMPLAINT

       COMES NOW THE PLAINTIFF, KEMESHA DELISSER, M.D., by counsel, and moves

this Court for entry of judgment in her favor, and against the Defendant, PHYSICAL

MEDICINE ASSOCIATES, LTD. d/b/a NATIONAL SPINE AND PAIN CENTERS, LLC and

in support of such motion alleges and avers as follows:

                                    NATURE OF ACTION

       1.      This is a civil action against the Defendant, Physical Medicine Associates, Ltd.

d/b/a National Spine and Pain Centers, LLC alleging discrimination in violation of the Pregnancy

Discrimination Act of 1978, which amended Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 2 of 15 PageID# 2




§§ 2000e et seq., prohibiting discrimination on the basis of pregnancy, childbirth, or related

medical conditions.

                                            PARTIES

        2.     Plaintiff Kemesha Delisser, M.D. (“Dr. Delisser”) is a resident and citizen of

Washington State. At all times relevant hereto, Dr. Delisser was a resident of the District of

Columbia, and employed by the Defendant at its Arlington, Virginia location.

        3.     Physical Medicine Associates, Ltd. d/b/a National Spine and Pain Centers, LLC

(“National Spine”) is a domestic corporation in good standing, with its principal office located in

Fairfax, Virginia, and which owns and operates several locations in this judicial district,

including in Fairfax County and Arlington County, where Dr. Delisser worked.

        4.     National Spine is an “employer” within the meaning of 42 U.S.C. § 2000e(b).

        5.     National Spine has had between 201 and 500 employees for each working day in

each of twenty or more calendar weeks in the current or preceding calendar year, within the

meaning of 42 U.S.C. § 1981a(b)(3)(C).

                                         JURISDICTION

        6.     This Court has jurisdiction over Plaintiff’s claims under the Pregnancy

Discrimination Act of 1978, 42 U.S.C. §§ 2000e et seq.,

        7.     The amount in controversy in this action exceeds the jurisdictional minimum

amount for this Court.

        8.     National Spine is present in and regularly conducts business in this judicial

district.

        9.     The causes of action alleged in this action arose or originated within the Eastern

District of Virginia.



                                                 2
 Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 3 of 15 PageID# 3




                                                VENUE

        10.      National Spine is present in and regularly conducts affairs and business activities

in this judicial district.

        11.      The causes of action alleged in this action arose or originated in this judicial

district.

        12.      The unlawful employment practices committed by Defendant occurred in this

judicial district, employment records relevant to such practices are maintained and administered

in this judicial district, Dr. Delisser was employed in this judicial district, National Spine is

located in this judicial district, and Dr. Delisser would still be employed in this judicial district

but for the unlawful practices of the National Spine.

        13.      Venue over Plaintiff’s claims is proper in this Court pursuant to 28 U.S.C. § 1331.

                                     PROCEDURAL STATUS

        14.      Dr. Delisser filed a Charge of Discrimination with the United States Equal

Employment Opportunity Commission on or around June 13, 2019.

        15.      The EEOC issued a Notice of Right to Sue dated June 18, 2020.

        16.      All prerequisites to filing suit have been met, and this action is timely filed.

                                           BACKGROUND

        17.      Dr. Delisser began her employment with National Spine and Pain Centers

(“National Spine” or the “Practice”) in September 2012 as an Associate Physician. At the time

of her separation of employment, her title was Executive Physician. Dr. Delisser’s immediate

supervisor was Anish Patel, M.D., Vice President of National Spine.




                                                    3
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 4 of 15 PageID# 4




       18.     At all times throughout her employment, up until the events complained of herein

(i.e., her pregnancy), Dr. Delisser had never been the subject of any HR complaints and had

never received any written reprimands or counseling.

       19.     Prior to taking maternity leave, Dr. Delisser had the flexibility to schedule

patients in the manner that would allow her to see and treat them appropriately.

       20.     In 2018, Dr. Delisser informed National Spine of her pregnancy. Dr. Delisser

took maternity leave consistent with National Spine’s policies, and returned to work on February

11, 2019.

       21.     When Dr. Delisser returned from maternity leave, National Spine agreed that Dr.

Delisser would be given two forty-five (45) minute breaks to pump breast milk. National Spine

made no change to her requirement to see 20 patients each day. Dr. Delisser maintained the

requirement to see 20 patients each day by condensing patient appointment times and extending

the end of her day as necessary to accommodate patients, despite having a new baby at home.

       22.     Shortly after her return, on February 19, 2019, Dr. Delisser had a conversation

with Assaf Gordon, M.D. (“Dr. Gordon”), a Senior Physician at the Practice, who also performs

some administrative duties. During the conversation, Dr. Gordon implied that Dr. Delisser’s

maternity leave was to blame for the drop in numbers at the Arlington office, and he insisted that

Dr. Delisser needed to minimize her breaks (which she was taking to pump breast milk), and see

more patients during the day in order to increase her numbers.

       23.     Dr. Gordon made comments that implied Dr. Delisser’s job was in jeopardy if she

did not comply with his suggestions.

       24.     Dr. Gordon made these comments despite the loss of several support staff

members while Dr. Delisser was on leave (who had not been replaced, leaving her without



                                                 4
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 5 of 15 PageID# 5




adequate support and making it difficult to meet the schedule of 20 patients per day – a concern

Dr. Delisser had raised several times), and notwithstanding the fact that he had been brought to

the Arlington office to make up for the anticipated drop in number of patients seen during her

leave (since the office would be one physician short).

       25.     In fact, Dr. Delisser’s staffing level was never restored to what it was before she

went out on maternity leave. When Dr. Delisser went out on leave, she had one physician

assistant, one nurse practitioner, 2.5 medical assistants, and three staff members at the front desk.

Within two weeks of Dr. Delisser’s return, she had had no physician assistant, no nurse

practitioner, one medical assistant (who she had to share on some days with Dr. Gordon) and two

staff members at the front desk (sometimes one).

       26.     On February 20 or 21, 2019, Dr. Delisser spoke with Marisa Catignani (“Ms.

Catignani”), the Regional Manager about her conversation with Dr. Gordon.

       27.     On March 7, 2019, Dr. Delisser received an email from Ms. Catignani asking for

slots in her schedule to double-book new patient consultations. The email stated that two such

slots would be “ideal.” In response, on March 8, Dr. Delisser’s Office Manager responded that

Dr. Delisser would allow one double-booked slot, at 1:30 PM.

       28.     On March 8, 2019, Dr. Delisser also sent an email to Ms. Catignani protesting that

the call center had been given permission to arbitrarily, and at-will, double-book her schedule.

Prior to this, Ms. Catignani had been personally directing staff to add patients to her schedule

where she saw fit. Ms. Catignani forwarded her email to Dr. Patel asking, “Is she able to request

that the comm center not double book NPCs? What is the best next step for her email, below?”

       29.     Dr. Patel responded to the email by stating that everyone has to double-book,

emphasizing that the Arlington office was “in the red.” This was referring to revenue numbers



                                                 5
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 6 of 15 PageID# 6




during Dr. Delisser’s maternity leave, for which he was clearly holding her currently

accountable.

       30.     Contrary to Dr. Patel’s statement, not all physicians were made to double-book.

In addition, despite Dr. Patel’s concerns that the Arlington office was “in the red” and

“everyone” was pitching in to increase the number of patients seen, Dr. Gordon only worked two

half days at the Arlington office, and after Dr. Delisser’s return, she was effectively alone as the

only physician, a total of four days each week (three full days, plus half of each of the other two

days when Dr. Gordon worked a half day), making it increasingly difficult to take the required

breaks to pump breast milk.

       31.     By arbitrarily and freely double-booking patients in excess of the one slot Dr.

Delisser had agreed to, National Spine ensured that Dr. Delisser would not be able to take the

required breaks to pump her breast milk; and not be able to see the number of patients now

required of her while still giving each patient the time and attention they deserve.

       32.     When Dr. Delisser protested the double booking, National Spine’s ultimate

response was that it wanted staff to call patients and reschedule them to a different time on the

same day - a solution that would be certain to cut in to or eliminate her pump breaks,

inconvenience her patients, anger and upset some patients, and which would hurt her

professional reputation, ratings, and relationships with her patients.

       33.     On March 18, 2018, Dr. Delisser participated in a telephone conference with

Mayo Friedlis, M.D. (“Dr. Friedlis”), Brittany Schwemmer (“Ms. Schwemmer”) (Senior HR

Manager) and Dr. Patel regarding staffing issues, and in particular, staff complaints relating to

her tone. During the call, Dr. Delisser acknowledged the stress created by the work environment

she was being subjected to, as well as the lack of support staff caused by staff departures while



                                                  6
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 7 of 15 PageID# 7




she was on leave, may have impacted her tone or temper on occasion. Dr. Delisser thanked them

for bringing these issues to her attention, and vowed to correct them.

       34.     During that same call, Dr. Delisser expressed her concern that she was being

investigated for these complaints, yet nothing had been done to address her own complaints of

harassment and discrimination made when speaking with Ms. Catignani, when Dr. Delisser

reported to her that a senior physician, Dr. Gordon, had stated to her that she should be more

productive and minimize her (pumping) breaks. When Ms. Schwemmer stated that she had not

been told about her complaints, Dr. Delisser asked if she needed her to file something formal,

asking, “If you need me to file something formal, is it just an email or letter? Is there a form?

How should I go about this?” Dr. Delisser’s intent and desire to pursue the complaint was clear.

       35.     Ms. Schwemmer did not initially respond and instead, Dr. Friedlis responded, “I

think we should first just talk about it and find out what we need to do to fix it.” Dr. Friedlis

assured Dr. Delisser that Dr. Gordon was in no position to threaten her job, and said several

times, “your job is not at stake.”

       36.     On March 21, 2019, Dr. Delisser submitted a formal, written complaint of

harassment and discrimination to Sheri Wisner (“Ms. Wisner)” of HR, and Brittany Schwemmer.

In the complaint, Dr. Delisser reiterated that she had previously reported Dr. Gordon’s

discriminatory and harassing comments, including that she was not seeing enough patients and

needed to minimize her “breaks” after her recent return from maternity leave (to an understaffed

office), to her regional manager, two Vice Presidents, the COO and a founding member of

National Spine, and that no action had been taken to address or otherwise investigate her

complaint. Dr. Delisser stated her belief that the HR investigation was in retaliation for her

complaints about Dr. Gordon and her schedule.



                                                  7
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 8 of 15 PageID# 8




       37.     The complaint also described what Dr. Delisser believed to be National Spine’s

active and concerted efforts to eliminate her pumping breaks by unilaterally, and without her

permission, double booking new patients on her schedule, which effectively eliminated her pump

time since Dr. Delisser had to use that time to see the double booked patients. This was in sharp

contrast to Dr. Gordon’s ability to maintain his half day schedule at the North Arlington office.

       38.     National Spine’s repeated insistence that Dr. Delisser work more than she did

prior to her maternity leave, with less support and staff, at the cost of her nursing breaks, created

a discriminatory and hostile work environment.

       39.     Despite Dr. Friedlis’ assurances during the March 18 telephone conference,

follow up communications with Ms. Schwemmer, and the formal HR complaint filed March 21,

on March 25, 2019, just six weeks after Dr. Delisser returned from maternity leave and four days

after filing her HR complaint, Dr. Delisser received an “Employee Counseling Statement,”

punishing her for not agreeing to the new demands being placed on her. Specifically, as part of

the Counseling Statement, National Spine claimed Dr. Delisser was:

       •       Undermining recent directives and attempts to improve productivity;

       •       Failing to exhibit provider flexibility and accountability;

       •       Refusing to adjust daily schedules, accept add-on appointments, and implement
               15-minte patient follow-ups to support appropriate patient volumes;

       •       Turning away late patients and extending patient follow-ups in order to limit daily
               encounters even though current volumes are below average provider levels;

       •       Speaking to staff in a threatening and/or condescending tone; and

       •       Making inappropriate comments to staff in front of other employees and/or
               patients.




                                                  8
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 9 of 15 PageID# 9




       40.     The Counseling Statement prohibited Dr. Delisser from placing limits on the

number of patients seen each day, and prohibited her from disallowing schedule add-ons and

double booking. It required any changes to her schedule to go through a VP or the COO.

       41.     The Counseling Statement warned that Dr. Delisser’s inability to meet “patient

volume expectations” could result in further disciplinary action, including “termination.”

       42.     Meanwhile, similarly situated male physicians were permitted to work part-time

schedules certain days with no similar treatment or discipline.

       43.     When Dr. Delisser had a telephone conference with HR on March 27, 2019 (Ms.

Wisner and Mr. Schwemmer), Ms. Wisner stated that the scheduling was not related to her

complaints of discrimination and harassment, and would not discuss it in that context, stating

only that they “won’t be able to help or really do anything . . .” This completely ignored Dr.

Delisser’s formal complaint, in which Dr. Delisser tied the scheduling directly to her complaints

of discrimination and harassment.

       44.     After returning from maternity leave, Dr. Delisser was forced to work more cases

with less support, and without being given the promised breaks to express breast milk, which is

essential for both her health, and that of her newborn child. The fact the individuals interfering

with these important health issues are physicians just makes the conduct even more egregious.

       45.     On April 11, 2019, Dr. Delisser resigned her employment due to National Spine’s

treatment of her, and the hostile environment to which she had been subjected since her return

from maternity leave, including refusing to allow her to manage her schedule as she had

previously, compromising her ability to nurse her child, attempts to damage her professional

relationships and reputation by double booking patients (many of who were already dealing with

severe pain issues and could not be made to wait through another patient appointment – or two



                                                 9
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 10 of 15 PageID# 10




patient appointments). Dr. Delisser was unable to tolerate the treatment and environment any

longer.

          46.   During the time Dr. Delisser worked out the required 90 day notice period per her

contract, she was subjected to undue scrutiny and criticism, which was unjustified by her conduct

(such as trying to transition her long standing patients to another provider at National Spine).

          47.   Dr. Delisser was discriminated against on the basis of a medical condition related

to her pregnancy, and retaliated against and subjected to a hostile work environment because she

requested and insisted she be allowed to take the required breaks to pump breast milk, as

National Spine had agreed upon her return from maternity leave. After Dr. Delisser complained

of the hostile work environment, she was subjected to further acts of retaliation, including being

subjected to an HR investigation and an Employee Counseling Statement.

                                     COUNT ONE -
                          DISCRIMINATION IN VIOLATION OF THE
                            PREGNANCY DISCRIMINATION ACT

          48.   The allegations of each of the preceding paragraphs are incorporated herein as if

specifically realleged.

          49.   National Spine discriminated against Dr. Delisser and subjected Dr. Delisser to a

continuing hostile work environment because she requested breaks during the workday in order

to express breast milk (a pregnancy related medical condition) for her infant, upon her return

from FMLA maternity leave, and because she objected when National Spine manipulated her

patient schedule in such a way that Dr. Delisser’s requested breaks to pump breast milk, which

had been agreed to by National Spine, were eliminated.

          50.   Such acts of discrimination and hostile work environment included:

          •     Refusing to accommodate pumping/nursing breaks for Dr. Delisser upon her
                return from maternity leave;


                                                 10
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 11 of 15 PageID# 11




       •       Mandating that Dr. Delisser double book her patients which had the effect of
               eliminating breaks with sufficient time for pumping breast milk;

       •       Dr. Gordon insisting that Dr. Delisser minimize her pumping breaks in order to
               see more patients and increase her numbers (despite the lack of adequate support
               staff); and

       •       Maintaining the requirement for Dr. Delisser to see 20 patients each day by
               condensing patient appointment times and extending the end of her day as
               necessary to accommodate patients, despite her having a new baby at home.

       51.     In discriminating against Dr. Delisser in violation of federal law, National Spine

evidenced malice, spite, and ill will; its actions were willful and wanton; and evinced a conscious

disregard for the rights of Dr. Delisser.

       52.     As a direct and proximate result of the Defendant’s actions, Dr. Delisser has

suffered and continues to suffer severe emotional distress and physical injury. Such injury

includes pain, suffering, inconvenience, mental anguish, embarrassment, humiliation, depression,

anxiety, fearfulness, difficulty sleeping, loss of enjoyment of life, past and future loss of income

and benefits of employment, lost career and business opportunities and advancement, other past

pecuniary losses, future pecuniary losses, and other non pecuniary losses.

       53.     Due to the conscious disregard for Dr. Delisser’s federally protected rights, and

the severity of National Spine’s conduct, Dr. Delisser is also entitled to punitive damages.

                                   COUNT TWO -
                          RETALIATION IN VIOLATION OF THE
                           PREGNANCY DISCRIMINATION ACT

       54.     The allegations of each of the preceding paragraphs are incorporated herein as if

specifically realleged.




                                                 11
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 12 of 15 PageID# 12




       55.     National Spine retaliated against Dr. Delisser for insisting that she be allowed to

take the required breaks for pumping breast milk, as National Spine had agreed to upon her

return from maternity leave, and for complaining when her breaks were eliminated.

       56.     On March 21, 2019, Dr. Delisser submitted a formal, written complaint of

retaliation, harassment and discrimination, including that her prior complaints regarding the

discrimination and hostile work environment to which she had been subjected since her return

from maternity leave had not been addressed, and that instead, she had become the subject of an

HR investigation regarding staffing issues and her “tone.” Dr. Delisser stated her belief that the

HR investigation, and National Spine’s repeated insistence that she work more than she did prior

to her leave, with less support and staff, at the cost of her nursing breaks, created a

discriminatory and hostile work environment, and was retaliation for her complaints about the

mandates and restrictions placed on her regarding her patients, her schedule and her nursing

breaks (which had been agreed to and promised to her by National Spine) since returning from

maternity leave.

       57.     Despite Dr. Friedlis’ assurances during the March 18, 2019 telephone conference

that National Spine would take steps to remedy the situation, and despite follow up

communications with Ms. Schwemmer, and the formal HR complaint filed by Dr. Delisser on

March 21, on March 25, 2019, just six weeks after Dr. Delisser returned from maternity leave

and four days after filing her HR complaint, Dr. Delisser received an “Employee Counseling

Statement” (i.e., a performance improvement plan).

       58.     The Counseling Statement prohibited Dr. Delisser from placing limits on the

number of patients seen each day, and prohibited her from disallowing schedule add-ons and

double booking. It required any changes to her schedule to go through a VP or the COO.



                                                  12
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 13 of 15 PageID# 13




          59.   The Counseling Statement warned that Dr. Delisser’s inability to meet “patient

volume expectations” could result in further disciplinary action, including “termination.”

          60.   After returning from maternity leave, Dr. Delisser was forced to work more cases

with less support, and without being given the promised breaks to express breast milk, which is

essential for both her health, and that of her newborn child. The fact the individuals interfering

with these important health issues are physicians just makes the conduct even more egregious.

          61.   On April 11, 2019, Dr. Delisser resigned her employment due to National Spine’s

treatment of her, and the hostile and retaliatory environment to which she had been subjected

since her return from maternity leave. Dr. Delisser was unable to tolerate the retaliatory

treatment and environment any longer.

          62.   During the time Dr. Delisser worked out the required 90 day notice period per her

contract, she was been subjected to undue scrutiny and criticism, which is unjustified by her

conduct (such as trying to transition her long standing patients to another provider at National

Spine).

          63.   National Spine retaliated against Dr. Delisser by placing subjecting her to an

Employee Counseling Statement (which was, in essence, a performance improvement plan), and

by engaging in conduct which resulted in the constructive termination of Dr. Delisser.

          64.   In retaliating against Dr. Delisser, and then constructively terminating Dr.

Delisser in violation of federal law, National Spine evinced malice, spite, and ill will; its actions

were willful and wanton; and evinced a conscious disregard for the rights of Dr. Delisser.

          65.   National Spine engaged in these practices with malice and with reckless

indifference to the federally protected rights of Dr. Delisser.




                                                 13
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 14 of 15 PageID# 14




       66.     As a direct and proximate result of the Defendant’s actions, Dr. Delisser has

suffered and continues to suffer severe emotional distress and physical injury. Such injury

includes pain, suffering, inconvenience, mental anguish, embarrassment, humiliation, depression,

anxiety, fearfulness, difficulty sleeping, loss of enjoyment of life, past and future loss of income

and benefits of employment, lost career and business opportunities and advancement, other past

pecuniary losses, future pecuniary losses, and other non pecuniary losses.

       67.     Due to the severity of Defendant’s conduct, Dr. Delisser is also entitled to

punitive damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, KEMESHA DELISSER, M.D. requests that this Court enter judgment in

 her favor against the Defendant PHYSICAL MEDICINE ASSOCIATES, LTD. d/b/a

 NATIONAL SPINE AND PAIN CENTERS, LLC and further:

       a)      Award Plaintiff compensatory damages, plus demonstrated past and future

               pecuniary damages on each of the above-stated Counts; and in addition

       b)      Award Plaintiff punitive and exemplary damages, to be determined by a jury, and

               in any event to be restricted by the statutory cap on Counts One and Two; and in

               addition

       c)      Award injunctive relief consisting of an order prohibiting Defendant from

               engaging in further employment practices that create or tolerate discriminatory or

               retaliatory work environment based on pregnancy; and in addition

       d)      Award Plaintiff her costs, including but not limited to reasonable attorneys’ fees

               and any expert witness fees, and in addition

       e)      Award Plaintiff such other and further relief as may be appropriate.



                                                 14
Case 1:20-cv-00883-LMB-IDD Document 1 Filed 07/31/20 Page 15 of 15 PageID# 15




                               JURY DEMAND

       PLAINTIFF KEMESHA DELISSER, M.D. DEMANDS A TRIAL BY JURY.


July 31, 2020                             /S/ CARLA D. BROWN
                                          Carla D. Brown, VSB 44803
                                          cbrown@cbcblaw.com
                                          CHARLSON BREDEHOFT
                                           COHEN & BROWN, P.C.
                                          11260 Roger Bacon Drive, Suite 201
                                          Reston, Virginia 20190
                                          (703) 318-6800 Telephone
                                          (703) 318-6808 Facsimile
                                          Counsel for Plaintiff,
                                           Kemesha Delisser, M.D.




                                     15
